Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Claim Interpretation
The Office notes that Applicant has chosen to not positively claim a sterilization tray and therefore such structure is not required.  This is not 112 issue at this time.  However, the Office notes that due to the tray not actually being required, the divider must be capable of performing the intended uses of the claims including with either a tray in the prior art or another tray not in the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1-6, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, Applicant now provides “wherein no rigid surfaces of the fixation element are exposed above the first surface of the wall of the sterilization tray, thereby inhibiting contact between the at least one rigid fixation element and objects placed on the sterilization tray for increased protection of the one or more objects during a sterilization process”.  Applicant fails to provide the above in Applicant’s original specification and therefore Applicant’s claims contain impermissible new matter that must be removed.  For example, Applicant does not provide the above in Applicant’s written portion of the specification and all the drawings (included the elected species to figures 1a, 1b) do not and cannot clearly show whether or not element 160 is exposed.  Claims 2-6, 33 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettenhausen (20090146032).
The Office notes the 112 rejections above.  Nevertheless Bettenhausen discloses:


2. The sterilization tray divider of claim 1, wherein the elastomer has a durometer in a range of about 30 to about 100 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

3. The sterilization tray divider of claim 2, wherein the elastomer has a durometer in a range of about 50 to about 80 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

4. The sterilization tray divider of claim 1, wherein the elastomer comprises silicone (paragraph 89).

5. The sterilization tray divider of claim 1, further comprising at least one aperture extending through the flexible divider wall from the first surface to the second surface (such as 78s as for example as shown in fig 7).

6. The sterilization tray divider of claim 5, wherein the at least one aperture comprises an array of a plurality of apertures (such as 78s as for example as shown in fig 7).

.


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen as applied to claim 1 above, and further in view of Dane (20080149512).
Betternhausen discloses the claimed invention above.  If there is any question to the above, the Office notes that Dane discloses 70 on the Shore A scale (paragraphs 15).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Betternhausen in view of Sane (by ensuring the above) in order to provide a desired flexibility, strength, etc. with a desired cost.  As in the above, though not actually required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Claims 1-6, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen (20090146032) in view of Riley (20070009408).
The Office notes the 112 rejections above.  Nevertheless Bettenhausen discloses:


2. The sterilization tray divider of claim 1, wherein the elastomer has a durometer in a range of about 30 to about 100 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

3. The sterilization tray divider of claim 2, wherein the elastomer has a durometer in a range of about 50 to about 80 on the Shore A scale (the Office notes that the material of Applicant’s and the prior art are the same and therefore would be within the same durometer range).

4. The sterilization tray divider of claim 1, wherein the elastomer comprises silicone (paragraph 89).

5. The sterilization tray divider of claim 1, further comprising at least one aperture extending through the flexible divider wall from the first surface to the second surface (such as 78s as for example as shown in fig 7).

6. The sterilization tray divider of claim 5, wherein the at least one aperture comprises an array of a plurality of apertures (such as 78s as for example as shown in fig 7).



Bettenhausen discloses the claimed invention above.  The Office again notes that Applicant does not positively claim a tray so the following is unnecessary.  However, in attempt to merely expedite prosecution the Office would like to show the obviousness of providing that a fixation element is not exposed.  For example, Riley discloses similar art with respect to dividers on trays (figs 1-4) and further discloses that no rigid surfaces of the fixation element are exposed (as for example shown in fig 3 where the element 38 is not exposed above the surface of the tray as it is enclosed by both the tray and the wall).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bettenhausen (by ensuring that no surfaces are exposed such as by extending a divider around the element; the Office again notes that the above depends on the provided tray of which Applicant fails to actually require) in order to ensure ease of attachment between objects to be stored with the wall as gaps would clearly not be provided due to the flushness provided while also preventing sterilization fluids from affecting the attachment between the wall, fixation element, and the tray.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735